Although time was not made of the essence, the referee of sale found appellant in default for failure to close. The terms of sale, which a principal of appellant signed, and to which it was, therefore, bound, granted the referee discretion to grant an adjournment of the closing, which it did on one occasion, and to direct a new foreclosure sale in the event of noncompliance with the terms of sale. The terms of sale also *334provided for the forfeiture of appellant’s down payment upon default.
We have considered appellant’s remaining contentions and find them to be without merit. Concur — Ellerin, J. P., Rubin, Ross, Williams and Tom, JJ.